Exhibit 10.5

 



Services Agreement

 

This Services Agreement (“Agreement”) made effective as of this 15th day of
March 2018, by and between Bingham Canyon Corporation, a Nevada corporation
(hereinafter the “Company”), having its executive offices at 4235 Commerce St,
Little River, SC 29566 and UCAP Partners LLC, a New Jersey limited liability
company. (hereinafter “UCAP”) with its business office at 31 Woodshire Terrace,
Towaco, NJ 07082. The Company and UCAP are sometimes referred to individually as
the “Party” and collectively herein as the “Parties”.

 

In consideration of the promises and the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:

 

1. Retention. The Company hereby retains UCAP on a non-exclusive basis during
the Term, as defined in Section 2, to render to the Company services of an
advisory or consultative nature related to, but not limited to; strategic
planning, financing, capital formation, uplisting and expansion of shareholder
base (the “Services”):

 

UCAP agrees to provide the Services to the Company during the Term in accordance
with the terms and provisions of this Agreement.

 

2. Performance of Services.

 

Services. UCAP agrees, to the extent reasonably required in the conduct of the
business of the Company, to provide advice, consultation and recommendations to
the Company related to the Services.

 

Independent Contractor. UCAP shall at all times act strictly and exclusively as
an independent contractor and shall not be considered as having employee status
under any law, regulation or ordinance or as being entitled to participate in or
benefit under any plan or program established at any time by the Company for its
employees. UCAP shall have no managerial authority or responsibility as an
officer or supervisor of the Company. UCAP shall not have any authority to bind
the Company to any contract or to commit the Company in any manner whatsoever.
UCAP shall not hold itself out as a representative or agent of the Company.

 

Obligations of the Company. To enable UCAP to be kept current with the affairs
of the Company, the Company will continuously provide to UCAP, in a timely
fashion, information requested by UCAP from time to time to update any “due
diligence” materials previously supplied by the Company. If the Company fails or
refuses to furnish any such material or information, in an accurate and timely
fashion, reasonably requested by UCAP, and thus prevents or impedes UCAP’s
performance hereunder, any liability of UCAP to perform the Services hereunder
shall not be deemed a breach of its obligations hereunder.

 

3. Term. The term of this Agreement shall commence as of the date hereof, March
15, 2018, and shall continue in full force and effect for a Twelve (12) month
term ending March 15, 2019 (hereinafter the “Term”).

 



a.Notwithstanding the foregoing described in paragraph 3, the Company may
terminate this Agreement upon a material breach by UCAP and said breach is not
cured by UCAP within 30 days after receipt of written notice from the Company to
UCAP detailing the nature of the material breach (hereinafter the “Termination
Date”).



 

b.UCAP’s rights under this Agreement, including all rights in and to
Compensation, described in paragraph 4(a) and 4(b), shall survive the expiration
of the Term or any earlier termination of this Agreement, whether by UCAP or the
Company, it being the express intention of the parties that all compensation
being paid to UCAP hereunder shall be deemed to be earned as of the date of
execution of this Agreement. Notwithstanding anything to the contrary, the
Company will pay UCAP all compensation due to the Termination Date.



 

4. Compensation. In full and total compensation to UCAP for the Services
rendered hereunder, Company agrees to compensate UCAP as follows:

 

a.Beginning March 15, 2018, the Company shall pay UCAP a non-refundable initial
fee of Five Thousand Dollars ($5,000.00) and on the 15th day of each successive
month during the Term, the Company shall pay UCAP a non-refundable engagement
fee (“Engagement Fee”) in the amount of Two Thousand Five Hundred Dollars
($2,500.00).

 

b.The Company hereby irrevocably grants to UCAP, Two Million (2,000,000) shares
(the “Shares”) of the Company’s restricted common stock. The Company hereby
agrees to cause a certificate evidencing the Shares to be immediately delivered
to UCAP. UCAP’s rights in and to the Shares shall vest immediately upon
execution of this Agreement and the Company shall not have the right to the
return of such Shares for any reason whatsoever. The Shares are deemed to be
fully earned by UCAP on the date of execution of this Agreement.

 

5. Transferability of Shares. UCAP acknowledges it as acquiring the Shares for
investment purposes only, and not for distribution or fractionalization. The
Shares have not been registered under federal or state securities laws. Transfer
of the Shares is accordingly restricted and, unless a registration statement
relating to the issuance of the Shares is in effect at the time of issuance, the
Shares will bear the appropriate restrictive legend. The Company shall allow
UCAP to direct the allocation of the Shares to up to three persons or to
hypothecate, sell, assign or transfer (a “Transfer”) all or a part of the Shares
to up to three persons, including principals of UCAP, provided that (i) UCAP
confirms to the Company it has not made any offer to sell or solicitation of
offers to buy the Shares, and that it has conveyed to the potential Share
transferee(s) (the “Transferees”) all information necessary to fully inform the
Transferees of the Company and its business, (ii) the Transferees establish to
the Company’s satisfaction that the Transferees are accredited investors (as
defined under Regulation D) (iii) the Transferees are acquiring the Shares for
investment purposes only, (iv) the Transferees acknowledge that they have been
given access to all material information regarding the Company, and (v) such
other reasonable requirement of the securities laws is available for the
Transfer of the Shares.

 



a.The Shares may not be sold or transferred unless (i) such Shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Company or its transfer agent shall have been furnished with an opinion of
counsel selected by the transferor, which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that the Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration pursuant to Rule 144 under the
Act (or a successor rule) (“Rule 144”).



 

b.When the Company is required to cause an unlegended certificate to replace a
previously issued legended certificate, if: (i) the unlegended certificate is
not delivered to UCAP within three (3) business days of submission the legended
certificate and supporting documentation to the Transfer Agent as provided above
and (ii) prior to the time such unlegended certificate is received by UCAP or
any third party on behalf of UCAP for UCAP’s account, purchased (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by UCAP of shares represented by such certificate (a
“Buy-In”), then the Company shall pay in cash to UCAP (for costs incurred either
directly by UCAP or on behalf of a third party) the amount by which the total
purchase price paid for Common Stock as a result of the Buy-In (including
brokerage commissions, if any) exceeds the proceeds received by such Investor as
a result of the sale to which such Buy-In relates.  UCAP shall provide the
Company written notice indicating the amounts payable to UCAP with respect to
the Buy-In.

 

c.In addition to UCAP’s other available remedies, the Company shall pay to UCAP,
in cash, as partial liquidated damages and not as a penalty, $1000 per Trading
Day for each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend. Nothing herein shall limit UCAP’s right to pursue
actual damages for the Company's failure to deliver certificates representing
any Shares and UCAP shall have the right to pursue all remedies available to it
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.



 

6. Not Licensed as a Broker-Dealer or Investment Advisor. Neither UCAP nor any
employee of UCAP is a licensed broker-dealer and UCAP is not being retained to
offer, sell or place any securities of the Company. No fees paid pursuant to
this Agreement relate to commissions for the placement or sale of securities.
Neither UCAP nor any employee of UCAP is a licensed investment adviser and UCAP
is not being retained to make any valuations of the securities of the Company or
of any entity the Company may consider acquiring in the future. The Company
acknowledges that neither the UCAP nor any employee of UCAP has been retained to
provide investment advisory services to the Company.

 

7. Expenses. The Company agrees to pay and/or reimburse UCAP for expenses
related to UCAP’s performance under this Agreement. Any individual expense in
excess of $500 shall require the Company’s prior authorization.

 

8. Provision Not Construed Against Party Drafting Agreement. This Agreement is
the result of negotiations by and between the Parties, and each Party has had
the opportunity to be represented by independent legal counsel of its choice.
This Agreement is the product of the work and efforts of all Parties and shall
be deemed to have been drafted by all Parties. In the event of a dispute, no
Party hereto shall be entitled to claim that any provision should be construed
against any other Party by reason of the fact that it was drafted by one Party.

 

9. Liability of Parties. UCAP shall have no liability with respect to decisions
made or actions taken by the Company in reliance on advice or recommendations
given by UCAP. The Company agrees to indemnify and hold harmless UCAP and its
affiliates, directors, officers, partners, agents, and employees and each other
person, if any, controlling UCAP or any of its affiliates (collectively the
“UCAP Parties”), to the full extent lawful, from and against all losses, claims,
damages, liabilities and expenses incurred by them (including attorneys’ fees
and disbursements) that result from actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, its agents or employees. UCAP will indemnify and hold harmless the
Company and the respective directors, officers, agents and employees of the
Company and each other person, if any, controlling the Company or any of its
affiliates (the “Company Parties”) from and against all losses, claims, damages,
liabilities and expenses that result from bad faith or gross negligence of UCAP.
Each person or entity seeking indemnification hereunder shall promptly notify
the Company, or UCAP as applicable, of any loss, claim, damage or expense for
which the Company or UCAP as applicable, may become liable pursuant to this
Section, shall not pay, settle or acknowledge liability under any such claim
without consent of the party liable for indemnification, and shall permit the
Company or UCAP as applicable a reasonable opportunity to cure any underlying
problems or to mitigate actual or potential damages. The scope of this
indemnification between UCAP and the Company shall be limited to, and pertain
only to transactions contemplated or entered into pursuant to this Agreement.
The Company or UCAP, as applicable, shall have the opportunity to defend any
claim for which it may be liable hereunder, provided it notifies the party
claiming the right to indemnification within 15 days of notice of the claim. The
rights stated pursuant to the preceding two paragraphs shall be in addition to
any rights that UCAP, the Company, or any other person entitled to
indemnification may have in common law or otherwise, including but not limited
to, any right to contribution.

 

10. Other Activities of UCAP. The Company realizes that UCAP now renders, and
may continue to render services to other companies, some of which may conduct
business and activities similar to those of the Company.

 

11. Trade Secrets and Documentation. UCAP will treat as proprietary any
information belonging to the Company, or any third parties disclosed to UCAP in
the course of UCAP’s services that is designated by an appropriate stamp or
legend as being confidential. Notwithstanding the foregoing, UCAP shall not be
required to maintain confidentiality with respect to information (i) which is or
becomes part of the public domain not due to the breach of this Agreement by
UCAP; (ii) of which it had independent knowledge prior to disclosure; (iii)
which comes into the possession of UCAP in the normal and routine course of its
own business from and through independent non-confidential sources or (iv) which
is required to be disclosed by UCAP by governmental requirements.

 

12. Control. Nothing contained herein shall be deemed to require the Company to
take any action contrary to its Certificate of Incorporation or By-Laws, or any
applicable statute or regulation, or to deprive its Board of Directors of their
responsibility for any control of the conduct of the affairs of the Company.

 

13. Notices. Any notices hereunder shall be sent to the Company and UCAP at
their respective addresses above set forth. Any notice shall be given by return
receipt and certified mail, postage prepaid, and shall be deemed to have been
given when deposited in the United States mail. Either party may designate any
other address to which notice shall be given, by giving written notice to the
other of such change of address in the matter herein provided. Any notices
required to be given to the Holders of the Shares shall be deemed properly made
when sent to UCAP in the manner set forth above. UCAP shall use its best efforts
to promptly forward such notices to the Holders of the Shares.

 

14. Governing Law. This Agreement shall be governed by the laws of the State of
New Jersey, without giving effect to any choice or conflict of law provision or
rule (whether of the State of New Jersey or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than New Jersey. If
any court action is necessary to enforce the terms and conditions of this
Agreement, the Parties hereby agree that the Superior Court of New Jersey,
County of Morris, shall be the sole jurisdiction and venue for the bringing of
such action.

 

15. Entire Agreement. This Agreement contains the entire Agreement between the
parties, may not be altered or modified, except in writing and signed by the
party to be charged thereby and supersedes any and all previous agreements
between the parties.

 

16. Severability Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.

 

17. Binding Effect. This Agreement shall be binding upon the parties hereto and
their respective heirs, administrators, successors and assignees.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 



Bingham Canyon Corporation  UCAP PARTNERS LLC                
by:  ______________________________ by:  ______________________________ Gary
Grieco, CEO Edward Marucci, Managing Partner

